      8:20-cb-00004-SMB Doc # 49 Filed: 01/12/21 Page 1 of 1 - Page ID # 68




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:20CB4

       vs.
                                                                  ORDER
JULIEANN K. MILK,

                     Defendant.


       This matter is before the court on Government’s Motion to Dismiss and Vacate Warrant
(Filing No. 47). Government’s Motion to Dismiss and Vacate Warrant (Filing No. 47) is
granted. This case which involves, Violation Notice W0801720-NE22, is dismissed. The warrant
is canceled.

       Dated this 12th day of January, 2021.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
